oOo © S BN A BS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-00814-JLR men
BSS eH SLALR Document

358 Filed doa Page’ oPS°

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CENTRAL FREIGHT LINES, INC., a Texas
Corporation,

Plaintiff,
Vv.

AMAZON FULFILLMENT SERVICES,

Defendant.

STIPULATED MOTION AND ORDER FOR
DISMISSALWITH PREJUDICE
Case No, 2:17-CV-00814-JLR

FG:54365597.1

 

Case No. 2:17-CV-00814-JLR

STIPULATED MOTION AND ORDER
FOR DISMISSAL WITH PREJUDICE

NOTE ON MOTION CALENDAR:
September 14, 2021

FOSTER GARVEY PC
1111 THIRD AVENUE, SUITE 3000
SEATTLE, WASHINGTON 98101-3296
PHONE (206) 447-4400 FAx (206) 447-9700

 
sa NWN WA BP WD WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

RSS BAER BOSS a5 GIS a aT" Pa88S 34 °

I. STIPULATED MOTION

Plaintiff Central Freight Lines Inc. (“CFL”) and defendant Amazon Fulfillment Services
(“AFS”), through their undersigned counsel of record, stipulate to the dismissal with prejudice of
this action and all claims and counterclaims asserted herein, with each party bearing its own
costs, expenses and attorney fees. CFL and AFS also stipulate to and jointly request entry of the
following Stipulated Order of Dismissal with Prejudice.

Il. STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

This matter having come before the Court on the parties’ stipulation and joint request,
and the Court being fully informed,

IT IS HEREBY ORDERED THAT this action and all claims and counterclaims asserted
herein are DISMISSED WITH PREJUDICE. Each party shall bear its own costs, expenses, and
attorney fees.

The Clerk is directed to enter judgment accordingly.

DATED this {8 day of September 2027. ~

\ ee WL

James L. Robart
Senior United States Court District Judge
\

SO STIPULATED; |
ORDER PRESENTED BY:

/s/ Tim J. Filer

Tim J. Filer, WSBA No. 16285

FOSTER GARVEY PC

1111 Third Avenue, Suite 3000

Seattle, Washington 98101-3299

Telephone: (206) 447-4400

Facsimile: (206) 447-9700

Email: tim.filer@foster.com

Attorneys for Defendant Amazon Fulfillment Services
And its Successor in Interest Amazon.com Services LLC

STIPULATED MOTION AND ORDER FOR FOSTER GARVEY PC

DISMISSALWITH PREJUDICE - 1 : 1144 ee AVENUE, su a 7
EATTLE, WASHINGTON 1-

Case No. 2:17-CV-00814-JLR PHONE (206) 447-4400 Fax (206) 447-9700

FG:54365597.1

 
Oo CO YTD HR en f&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Asses FW GowadtR Beeument 33s Filed deta” Pages oPs°

SO STIPULATED;
FORM OF ORDER APPROVED:

By: /s/ Jacob M. Downs

CORR DOWNS PLLC ROETZEL & ANDRESS, LPA
Jacob M. Downs, WSBA No. 37982

Corr Downs PLLC

100 W. Harrison St. N440

Seattle, WA 98119

Telephone: 206.962.5040

Email: jdowns@corrdowns.com

Attorneys for Plaintiff Central Freight

Lines, Inc.

By: /s/ Marc_H. Kallish
By: /s/ Garry L. Wills

ROETZEL & ANDRESS, LPA
Marc H. Kallish (pro hac vice)
Michael J. Scotti III (pro hac vice)
Garry L. Wills (pro hac vice)

30 N. LaSalle Street, Suite 2800
Chicago, IL 60602

Telephone: 312.580.1200

Email: mkallish@ralaw.com
mscotti@ralaw.com

Attorneys for Plaintiff Central Freight
Lines, Inc.

STIPULATED MOTION AND ORDER FOR
DISMISSALWITH PREJUDICE - 2
Case No. 2:17-CV-00814-JLR

FG:54365597.1

FOSTER GARVEY PC
1111 THIRD AVENUE, SUITE 3000
SEATTLE, WASHINGTON 98101-3296
PHONE (206) 447-4400 FAx (206) 447-9700

 
